SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2013 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Financial Statements at December 31, 2012 and 2011 and Independent Auditors' Report Independent Auditors’ Report on the individual and consolidated Financial Statements To the Board of Directors and Shareholders Braskem S.A. We have audited the accompanying financial statements of Braskem S.A. ("Parent Company"), which comprise the balance sheet as at December 31, 2012 and the statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. We have also audited the accompanying consolidated financial statements of Braskem S.A. and its subsidiaries ("Consolidated"), which comprise the consolidated balance sheet as at December 31,2012 and the consolidated statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of the parent company financial statements in accordance with accounting practices adopted in Brazil, and for the consolidated financial statements in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion on the parent company financial statements In our opinion, the parent company financial statements referred to above present fairly, in all material respects, the financial position of Braskem S.A. as at December 31, 2012, and its financial performance and its cash flows for the year then ended, in accordance with accounting practices adopted in Brazil. Opinion on the consolidated financial statements In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Braskem S.A. and its subsidiaries as at December 31, 2012, and their financial performance and their cash flows for the year then ended, in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil. Emphasis of matter As discussed in note 2 to these financial statements, the parent company financial statements have been prepared in accordance with accounting practices adopted in Brazil. In the case of Braskem S.A., these practices differ from IFRS applicable to separate financial statements, only in relation to the measurement of investments in subsidiaries, associates and jointly-controlled entities based on equity accounting, while IFRS requires measurement based on cost or fair value. Our opinion is not qualified in respect of this matter. Other matters Supplementary information - statements of value added We also have audited the parent company and consolidated statements of value added for the year ended December 31, 2012, which are the responsibility of the Company’s management. The presentation of these statements is required by the Brazilian corporate legislation for listed companies, but they are considered supplementary information for IFRS. These statements were subject to the same audit procedures described above and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. Salvador, February 7, 2012 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 “F” BA Fábio Cajazeira Mendes Contador CRC 1SP196825/O-0 “S” BA Braskem S.A. Balance sheet at December 31 All amounts in thousands of reais Braskem S.A. Parent Company Consolidated Assets Note Current assets Cash and cash equivalents 7 1,627,928 2,224,335 3,287,622 2,986,819 Financial investments 8 155,535 168,979 172,146 170,297 Trade accounts receivable 9 1,834,491 1,097,482 2,326,480 1,843,756 Inventories 10 2,478,550 1,968,509 4,102,055 3,623,522 Taxes recoverable 12 1,005,842 606,258 1,476,211 1,036,253 Dividends and interest on capital 11 130,145 30,268 2,645 Prepaid expenses 14,153 60,109 54,013 104,496 Related parties 11 13,906 25,660 13,912 86,591 Insurance claims 14 160,981 160,981 Other receivables 15 761,450 136,513 818,434 328,583 8,182,981 6,318,113 12,414,499 10,180,317 Non-current assets held for sale 6 277,828 8,182,981 6,318,113 12,692,327 10,180,317 Non-current assets Financial investments 8 34,088 34,720 34,489 34,752 Trade accounts receivable 9 35,710 49,858 37,742 51,056 Taxes recoverable 12 1,026,391 1,062,974 1,527,134 1,506,247 Deferred income tax and social contribution 22(b) 1,100,611 415,002 2,055,621 1,237,144 Judicial deposits 13 164,443 151,592 179,618 174,220 Related parties 11 988,589 1,624,513 127,627 58,169 Insurance claims 14 45,649 246,357 47,255 252,670 Other receivables 15 153,466 138,265 218,279 182,533 Investments in subsidiaries and jointly-controlled subsidiaries 16 9,571,515 8,091,220 86,842 Investment in associates 16 31,945 29,870 31,945 29,870 Other investments 6,575 6,575 6,948 10,844 Property, plant and equipment 17 11,794,385 11,665,942 21,176,785 20,662,721 Intangible assets 18 2,241,565 2,248,675 2,940,966 3,016,692 27,194,932 25,765,563 28,471,251 27,216,918 Total assets 35,377,913 32,083,676 41,163,578 37,397,235 The Management notes are an integral part of the financial statements. 1 Braskem S.A. Balance sheet at December 31 All amounts in thousands of reais Continued Parent Company Consolidated Liabilities and equity Note Current liabilities Trade payables 6,446,898 5,052,757 8,897,597 6,847,340 Borrowings 19 1,887,811 961,519 1,836,028 1,391,779 Derivatives operations 20.2 293,378 82,912 293,378 83,392 Payroll and related charges 249,275 155,248 349,176 242,102 Taxes payable 21 245,173 215,924 342,789 329,987 Dividends and interest on capital 2,160 1,617 5,369 4,838 Advances from customers 26 257,079 13,935 237,504 19,119 Sundry provisions 23 11,930 18,759 52,264 23,629 Accounts payable to related parties 11 206,991 79,790 - - Other payables 27 176,653 47,514 532,752 119,402 9,777,348 6,629,975 12,546,857 9,061,588 Non-current liabilities held for sale 6 109,770 9,777,348 6,629,975 12,656,627 9,061,588 Non-current liabilities Borrowings 19 10,534,287 11,276,196 15,675,610 13,753,033 Debentures 19,102 Derivatives operations 20.2 10,278 10,278 Taxes payable 21 1,059,225 1,500,584 1,164,753 1,613,179 Accounts payable to related parties 11 3,667,754 1,297,567 44,833 Long-term incentives 10,405 15,213 10,405 15,213 Deferred income tax and social contribution 22(b) 1,015,743 900,716 2,138,622 1,953,353 Post-employment benefits 25 134,506 18,890 149,575 Provision for losses on subsidiaries and jointly-controlled subsidiaries 119,375 90,990 Advances from customers 26 80,463 77,846 204,989 218,531 Sundry provisions 23 144,782 94,913 362,919 298,094 Other payables 27 343,652 241,412 266,963 280,546 16,975,686 15,640,221 19,843,151 18,355,737 Equity 29 Capital (a) 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 797,979 845,998 797,979 845,998 Revenue reserves 591,307 591,307 Other comprehensive income 349,227 315,586 349,227 315,586 Treasury shares (b) (11,325) (48,892) (60,217) Profit (losses) accumulated (565,549) 28,692 (565,549) 28,692 Total attributable to the Company's shareholders 8,624,879 9,813,480 8,575,987 9,764,588 Non-controlling interest 2.1.2 87,813 215,322 8,624,879 9,813,480 8,663,800 9,979,910 Total liabilities and equity 35,377,913 32,083,676 41,163,578 37,397,235 The Management notes are an integral part of the financial statements. 2 Braskem S.A. Statement of operations Years ended December 31 All amounts in thousands of reais, except earnings (loss) per share Parent Company Consolidated Note Net sales revenue 31 20,634,400 18,205,335 35,513,397 32,497,075 Cost of products sold (18,217,333) (15,512,386) (32,209,958) (28,819,369) Gross profit 2,417,067 2,692,949 3,303,439 3,677,706 Income (expenses) Selling (207,395) (166,863) (403,387) (319,240) Distribution (381,677) (325,079) (564,950) (480,532) General and administrative (695,828) (694,396) (998,261) (934,779) Research and development (81,653) (62,321) (106,198) (99,083) Results from equity investments 16(c) 290,414 7,511 (25,807) (1,665) Results from business combinations 5 - - - 30,045 Other operating income (expenses), net 33 392,159 (19,906) 333,767 (3,612) Operating profit 1,733,087 1,431,895 1,538,603 1,868,840 Financial results 34 Financial expenses (3,404,722) (2,846,480) (3,902,499) (3,551,717) Financial income 364,389 526,062 530,182 765,025 Loss abefore income tax and social contribution Current income tax and social contribution 22(a) - (1,712) (17,269) (5,492) Deferred income tax and social contribution 22(a) 576,103 393,785 810,645 379,234 576,103 392,073 793,376 373,742 Loss a for the year of continued operations Discontinued operations results 6(c) - Discontinued operations results - - 451,262 70,911 Current income tax and social contribution - - (10,265) (14,948) Deferred income tax and social contribution - - (138,964) - - - 302,033 55,963 Loss for the year Attributable to: Company's shareholders - - (731,143) (731,143) Non-controlling interest 2.1.2 (7,162) (7,162) - - L oss per share attributable to the shareholders of the Company of continued operations at the end of the year (R$) 30 Basic loss per share - common (0.6921) Basic loss per share - preferred (0.6921) Dilutedloss per share - common (0.6919) Diluted loss per share - preferred (0.6919) The Management notes are an integral part of the financial statements. 3 Braskem S.A. Statement of comprehensive income Years ended December 31 All amounts in thousands of reais Parent Company Consolidated Note Note Loss for the year Other comprehensive income or loss: Cash flow derivatives 20.2.2 16,238 7,231 16,238 45,034 Cash flow derivatives - subsidiaries 37,803 Foreign currency translation adjustment 16(b) 60,850 54,631 77,968 56,809 Write-off foreign currency translation adjustment 812 - 812 - Income tax and social contribution related to components of comprehensive income 20.2.2 (5,522) (2,458) (5,522) (2,458) Total other comprehensive income or loss 72,378 97,207 89,496 99,385 Total comprehensive income or loss for the year Attributable to: Company's shareholders - continued operations - - (960,798) (455,206) Company's shareholders - discontinued operations - - 302,033 55,963 Non-controlling interest - # - 9,956 10,481 - # - - # - The Management notes are an integral part of the financial statements. 4 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Parent Company Revenue reserves Retained Unrealized Additional Other earnings Total Capital Legal Tax profit dividends comprehensive Treasury (accumulated shareholders' Note Capital reserve reserve incentives reserve proposed income shares deficit) equity At December 31, 2010 8,043,222 845,998 87,710 5,347 995,505 250,346 221,350 - 10,439,099 Comprehensive income for the year: - Loss for the year (496,450) Fair value of cash flow derivative, net of taxes 42,576 42,576 Foreign currency translation adjustment 54,631 54,631 - 97,207 - (496,450) (399,243) Equity valuation adjustments Deemed cost of jointly-controlled subsidiary, net 22,079 22,079 Realization of deemed cost of jointly-controlled subsidiary, net of taxes 920 Realization of additional property, plant and equipment price-level restatement, net of taxes (27,236) 27,236 - (6,077) - 28,156 22,079 Contributions and distributions to shareholders: Payment of additional dividends proposed - (250,346) - - - (250,346) Tax incentives - - - (800) - (800) Gain (loss) on interest in subsidiary - 3,106 - - 3,106 Expired dividends / other - 531 531 Absorption of losses - (496,455) - - - 496,455 - Additional dividends proposed - (482,593) 482,593 - Repurchase of treasury shares - (946) - (946) - - - (800) (979,048) 232,247 3,106 (946) 496,986 (248,455) At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 28,692 9,813,480 Comprehensive income for the year: - Loss for the year (731,143) (731,143) Fair value of cash flow derivative, net of taxes 20.2.2 10,716 10,716 Foreign currency translation adjustment 16(b) 60,850 60,850 Write-off foreign currency translation adjustment 812 812 - 72,378 - (731,143) (658,765) Equity valuation adjustments Realization of deemed cost of jointly-controlled subsidiary, net of taxes 952 - Realization of additional property, plant and equipment price-level restatement, net of taxes (27,236) 27,236 - (28,188) - 28,188 - Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting 29(d) (482,593) (482,593) Loss on interest in subsidiary 16(b) (5,917) (5,917) Write-off gain on interest in subsidiary by sale 6 (4,632) (4,632) Recompra de ações 29(b) (36,694) (36,694) Repurchase of treasury shares 29(f) (48,019) 48,019 - Cancellation of shares 29(h) (87,710) (4,547) (16,457) 108,714 - - (48,019) (87,710) (4,547) (16,457) (482,593) (10,549) 11,325 108,714 (529,836) At December 31, 2012 8,043,222 797,979 - 349,227 - 8,624,879 The Management notes are an integral part of the financial statements. 5 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Retained Total Unrealized Additional Other earnings Braskem Total Capital Legal Tax profit dividends comprehensive Treasury (accumulated shareholders' Non-controlling shareholders' Note Capital reserve reserve incentives reserve proposed income shares deficit) interest interest equity At December 31, 2010 8,043,222 845,998 87,710 5,347 995,505 250,346 221,350 - 10,390,207 18,079 10,408,286 Comprehensive income for the year: Loss for the year - (496,450) (496,450) 8,303 (488,147) Fair value of cash flow derivative, net of taxes - 42,576 - - 42,576 - 42,576 Foreign currency translation adjustment - 54,631 - - 54,631 2,178 56,809 - 97,207 - (496,450) (399,243) 10,481 (388,762) Equity valuation adjustments Deemed cost of jointly-controlled subsidiary, net - 22,079 - - 22,079 - 22,079 Realization of deemed cost of jointly-controlled subsidiary, net of taxes - (920) - 920 - - - Realization of additional property, plant and equipment price-level restatement, net of taxes - (27,236) - 27,236 - (6,077) - 28,156 22,079 - 22,079 Contributions and distributions to shareholders: Capital increase from non-controlling interest - 86,634 86,634 Payment of additional dividends proposed - (250,346) - - - (250,346) - (250,346) Tax incentives - - - (800) - (800) - (800) Gain (loss) on interest in subsidiary - 3,106 - - 3,106 (3,106) - Acquisition of non-controlling interest - Cetrel - 103,503 103,503 Expired dividends / other - 531 531 (269) 262 Absorption of losses - (496,455) - - - 496,455 - - - Additional dividends proposed - (482,593) 482,593 - Repurchase of treasury shares - (946) - (946) - (946) - - - (800) (979,048) 232,247 3,106 (946) 496,986 (248,455) 186,762 (61,693) At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 28,692 9,764,588 215,322 9,979,910 Comprehensive income for the year: Loss for the year - (731,143) (731,143) (7,162) (738,305) Fair value of cash flow derivative, net of taxes 20.2.2 - 10,716 - - 10,716 - 10,716 Foreign currency translation adjustment 16(b) - 60,850 - - 60,850 17,118 77,968 Write-off foreign currency translation adjustment - 812 - - 812 - 812 - 72,378 - (731,143) (658,765) 9,956 (648,809) Equity valuation adjustments Realization of deemed cost of jointly-controlled subsidiary, net of taxes - (952) - 952 - - - Realization of additional property, plant and equipment price-level restatement, net of taxes - (27,236) - 27,236 - (28,188) - 28,188 - - - Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting 29(d) - (482,593) - - - (482,593) - (482,593) Capital loss from non-controlling interest 0 - (17,962) (17,962) Write-off non-controlling by investments sale 0 - (125,420) (125,420) Loss on interest in subsidiary 16(b) - (5,917) - - (5,917) 5,917 - Write-off gain on interest in subsidiary by sale 6 - (4,632) - - (4,632) - (4,632) Repurchase of treasury shares 29(b) - (36,694) - (36,694) - (36,694) Cancellation of shares 29(f) - (48,019) - 48,019 - Absorption of losses 29(h) - - (87,710) (4,547) (16,457) - - - 108,714 - (48,019) (87,710) (4,547) (16,457) (482,593) (10,549) 11,325 108,714 (529,836) (137,465) (667,301) At December 31, 2012 8,043,222 797,979 - 349,227 8,575,987 87,813 8,663,800 The Management notes are an integral part of the financial statements. 6 Braskem S.A. Statement of cash flows Years ended December 31 All amounts in thousands of reais Parent Company Consolidated Loss before income tax and social contribution and of discountinued operations results (888, (1, (846,941) Adjustments for reconciliation of loss Depreciation, amortization and depletion 1,193,
